DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 09/28/2020.
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/28/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Display Device Having Curved High and Low Refractive Index Layers
(Clean Version) Display Device Having Curved High and Low Refractive Index Layers
Claim Objections
Claim 18 is objected to because of the following informalities: 
	Regarding claim 18:
	In line 1-2, “the radius” should read “a radius.”
	In line 3-4, “the radius” should read “a radius.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 is indefinite, because:
First, the limitation “the high refractive index layers” of the second light diffusion layer is not mentioned before. There is insufficient antecedent basis.
Second, the limitation “the low refractive index layers” of the second light diffusion layer is not mentioned before. There is insufficient antecedent basis.
	Claim 14 is indefinite, because:
First, the limitation “the high refractive index layers” of the second light diffusion layer is not mentioned before. There is insufficient antecedent basis.
Second, the limitation “the low refractive index layers” of the second light diffusion layer is not mentioned before. There is insufficient antecedent basis.
	Claim 20 is indefinite, because:
First, the limitation “the high refractive index layers” of the first light diffusion structures is not mentioned before. There is insufficient antecedent basis.
Second, the limitation “the low refractive index layers” of the first light diffusion structures is not mentioned before. There is insufficient antecedent basis.
Third, the limitation “the high refractive index layers” of the second light diffusion structures is not mentioned before. There is insufficient antecedent basis.
Fourth, the limitation “the low refractive index layers” of the second first light diffusion structures is not mentioned before. There is insufficient antecedent basis.
 Note the dependent claims 10-13 and 15-18 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8 and 19 are allowed.

    PNG
    media_image1.png
    699
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    607
    media_image2.png
    Greyscale

	Regarding independent claim 1, U.S. Patent Publication No. 2014/0300845 A1 to Tamaki et al. in Figs. 1A, 6-7 and 12A teaches a display device 1 (¶ 86 & ¶ 126, reflective LCD device 1) comprising: 
a substrate 14 (¶ 88, first substrate 14); 
a plurality of pixels 50 (¶ 88, sub-pixel 50 is a pixel) provided to the substrate 14; 
a plurality of light emitting elements 63 (¶ 88, ¶ 95, ¶ 127, reflective electrodes 63 provide reflected light for the display device and therefore function as light emitting elements) provided to the pixels 50 (¶ 88); and 
a first light diffusion layer 27 (¶ 92 & ¶ 126, anisotropic scattering member (LCF) 27) including a plurality of light diffusion structures 271, 272 (¶ 126, anisotropic scattering sheets 271, 272) and having a first surface (Figs. 1A & 6, upper surface) and a second surface (Figs. 1A & 6, lower surface) opposite to the first surface, the second surface facing the substrate 14 with the light emitting elements 63 interposed between the second surface (i.e. lower surface) and the substrate 14, wherein 
the light diffusion structures 271, 272 each include a plurality of high refractive index layers 27S (Figs. 7, 12A & ¶ 129, second area is a high refractive index area 27S) and a plurality of low refractive index layers 27B (Figs. 7, 12A & ¶ 129, first area is a lower refractive index area 27B), 
the high refractive index layers 27S and the low refractive index layers 27B are alternately layered in a thickness direction of the first light diffusion layer 27 (Fig. 12A).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the high refractive index layers and the low refractive index layers are each curved and recessed in a direction from the first surface toward the second surface.
Therefore, independent claim 1 is allowed.
Claims 2-8 and 19 are allowed, because they depend from the allowed claim 1.
Claims 9-18 and 20 are rejected.
Claims 9-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action. Claims 9-18 and 20 depend from the allowed independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                

/JAY C CHANG/Primary Examiner, Art Unit 2895